BOWEN, Judge.
This is a pornography case based on the sale of the book “Locker-Room Workout” in violation of Section 16-18 of the General Code of the City of Birmingham, 1964, as amended, prohibiting the sale of an obscene book. The defendant was an employee of the Pussycat Adult Theater. The defendant was tried before a jury on the complaint and found guilty. Sentence was "180 days hard labor and a fine of $500.00.
The issues in this case are exactly identical and the facts substantially identical to those in Holderfield v. The City of Birmingham, Ala.Cr.App., 6 Div. 38, 380 So.2d 990 (1979). The judgment of the trial court in this case is affirmed on authority of our opinion in Holderfield.
AFFIRMED.
All Judges concur.
Writ denied, Ala., 380 So.2d 995.